10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:18-cV-05226-JLR Document 21-3 Filed 03/01/19 Page 1 of 2

U.S. District Judge James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH[NGTON

TACOMA DIVISION
TARA MILLER-EVANS, 3:18-CV-05226-JLR
Plaintiff`,
vs.
COMMISSIONER OF SOCIAL SECURITY, ORDER
Defendant.

 

 

 

It is hereby ORDERED that attorney fees in the amount of $3,487.68 shall be awarded to
Plaintiff pursuant to the Equal Aeeess to lustice Act, 28 U.S.C. § 2412. Attorney fees will be
paid to Plaintiff’ s attorney, dependent upon verification that Plaintiff has no debt Which qualifies
for offset against the awarded fees, pursuant to the Treasury Offset Prograrn as discussed in
Astrue v. Rac‘lfff 130 S.Ct. 2521 (2010). Attorney fees are paid pursuant to 28 U.S.C. §1920.

If Plaintiff has no such debt, then the check Shall be made out to Plaintif`f’ s attorney and
mailed to Plaintlff” s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Poitland, OR
97293. lf Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiffs attorney's office at the address stated above.

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

Case 3:lB-cv-05226-.JLR Document 21-3 Filed 03/01/19 Page 2 of 2

n
oATEDr-his "t aany l\l\artcL\ ,2019.

_ §\rts§ta<

UNITI;`D STTTES DISTRICT JUDGE

Recornrnended for Entry
This _ day of ,2019.

 

 

United States Magistrate Judge

Presented by:

s/ Kevin Kerr

KEVIN KERR, WSB #47715
Schneider Kerr & Robichaux
PO Box 14490

Portland, OR 97293

(503) 255-9092
kevinkerr@schneiderlaw.eom

 

